—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated May 17, 1996, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion for summary judgment is granted, and the complaint is dismissed.
The plaintiff, a professional water meter reader, allegedly injured his back while attempting to close a steel basement door after reading the water meter in the defendants’ basement. He claims that the defendants were negligent, inter alia, in failing to use a lighter door and in failing to provide a warning for those using the door. We disagree.
There is no evidence here that the door was a dangerous instrumentality and the defendants were not obligated to protect users who may use harmless things to cause themselves harm (see, Cuevas v 73rd & Cent. Park W. Corp., 26 AD2d 239, 240, 242, affd 21 NY2d 745). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.